Citation Nr: 1030925	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability, 
to include as secondary to the low back disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied reopening the claims for service connection for a 
back disability and a left hip disability.

In a June 2007 decision, the Board determined that new and 
material evidence had not been received to reopen the claims and 
also denied service connection for a left hip disability as 
secondary to a low back disability.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for Partial 
Remand, the Court, in a June 2008 Order, vacated the Board's 
decision as to the determinations that new and material evidence 
had not been received to reopen the claims of service connection 
for back and left hip disabilities and remanded those matters to 
the Board.  In October 2008, the Board remanded this case for 
notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

In November 2009, the Board reopened the service connection 
claims and remanded the matters of service connection for back 
and left hip disabilities.  The case is now ready for appellate 
review.    


FINDINGS OF FACT

1.  A low back disability, diagnosed as spinal stenosis and 
chronic low back pain, is attributable to service.  

2.  Competent and probative evidence establishes that 
degenerative arthritis of the left hip is etiologically related 
to service-connected spinal stenosis and chronic low back pain.

CONCLUSIONS OF LAW

1.  A low back disability, diagnosed as spinal stenosis and 
chronic low back pain, was incurred in active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  Degenerative arthritis of the left hip is proximately due to 
service-connected spinal stenosis and chronic low back pain.  38 
U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
decision, the Board grants the service connection claims.  This 
award represents a complete grant of the benefits sought on 
appeal.  Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a degree of 
10 percent or more within one year of a veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection for 
a disability on a secondary basis, the Court has held that there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Additionally, when 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service connected condition, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  This analysis is not correct.  Rather, the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that must 
be satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  A review of the 
regulatory comments make clear that, ultimately, it is the 
Veteran's responsibility to support his or her claim by providing 
evidence of the baseline level of severity, and that it is not 
enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  In sum, 
38 C.F.R. § 3.310(b) appears to place substantive evidentiary 
restrictions on a veteran before aggravation may be conceded, and 
these restrictions appear to have no basis in the Allen decision 
itself.  

However, in this case, the Veteran's claim for a left hip 
disability was filed prior to the effective date of the revised 
regulation (October 10, 2006).  As such, the Board finds that the 
prior version of the regulation is more advantageous to the 
Veteran and should be applied.  When a regulation changes and the 
former version is more favorable, VA can apply the earlier 
version of the regulation for the period prior to, and after, the 
effective date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that the Veteran suffered a 
back injury.  In September 1982, he reported having low back pain 
secondary to trauma.  He thereafter continued to report low back 
pain for the next year.  A May 1983 back x-ray was normal.  In 
November 1983, it was noted that he had suffered from low back 
pain for 16 months after falling off a truck and then reinjuring 
it.  The diagnosis was chronic back pain, lumbar and sacrum.  The 
June 1985 separation examination also revealed normal findings 
with regard to the back and lower extremities, other than pes 
planus.  The Veteran was separated from service July 1985.

Post-service, the Veteran was afforded a VA examination in June 
1993.  At that time, he reported that he fell off a truck in 
1984.  Physical examination was normal.  The examiner indicated 
that there were no objective findings of lower back pain at that 
time.  X-rays were also normal.  

Thereafter, a March 1998 computerized tomography (CT) of the low 
back was normal.  February 2001 VA outpatient records noted that 
the Veteran had severe osteoarthritis of the hips.  

August 2005 records noted that the Veteran was having groin and 
gluteal pain which were indications of hip pathology.  The 
Veteran also had complaints of lateral thigh pain which was most 
likely related to lower back pain.  It was noted that the Veteran 
had sustained a back injury during service, in the early 1980s, 
which had been treated conservatively.  

In an August 2005 physician's statement, with attached copies of 
the service medical records, Dr. Razak Balogun, D.C., indicated 
that the Veteran's complaints of low back pain began in September 
1982, according to the medical records, and continued to be 
documented through multiple visits through November 1983.  The 
Veteran was injured after falling from a dump truck in the 
military and his symptoms never resolved, according to the 
military records.  The examiner provided an opinion that the 
current spinal condition was related to military service, 
diagnosed as possibly lumbar disc displacement and chronic low 
back pain. He further stated that the back injury was certainly 
related to the military service according to the documents.  In 
addition, the way that the back injury was handled via aspirin, 
Parafon Forte, and instructions of avoiding heavy lifting, was 
inadequate to resolve the back issues.  According to the American 
Spinal Society's clinical guideline, after the Veteran did not 
respond to the acute phase of care and his symptoms continued, 
the next goal should have been to restore function and prevent 
deconditioning before a chronic pain situation arose.  
Therapeutic exercise should have been prescribed, in addition to 
medication, modification, education, or injection procedures.  
Chronic low back pain was diagnosed in 1983.  In addition, the 
examiner stated that the low back condition could have also lead 
to the current degenerative hip condition.  

In March 2009 letter was received from Dr. Balogun, in which he 
stated that he had reviewed the Veteran's private hospital 
treatment medical records which showed a possible herniated disc.  
He noted that the Veteran's low back pain began in September 
1982, according to medical records, and continued to be 
documented through multiple visits until November 1983.  He 
stated that the Veteran was injured after falling from a dump 
truck while in military service.  It was also noted that the 
Veteran's symptoms never resolved, according to military medical 
records.  He further indicated that the Veteran's low back 
condition could have also possibly led to his degenerative hip 
condition.

March 2010 VA outpatient records noted that the Veteran had 
spinal stenosis of the back.  

In May 2010, the Veteran was afforded VA examinations of the left 
hip and back.  X-rays of the left hip revealed severe 
degenerative changes.  X-rays of the back do not appear to have 
been taken.  The examiner provided an opinion that it was less 
likely than not that any current back or hip disability had its 
clinical onset during service or was related to any inservice 
disease, event or injury.  The examiner noted that the Veteran 
had "had many compensation and pension exams since his service 
obligation and none found the Veteran's current condition to be 
related to the fall from the dump truck.  No new conditions were 
found that could be related to the fall from the truck."  


Low Back

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical medical 
facts, such as a history of treating a veteran for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The private examiner provided an opinion that the low back 
disorder is related to the inservice back injury.  There is 
clearly a report of back injury during service and treatment 
thereafter, for at least a year.  The examiner provided rationale 
for the opinion, essentially indicating that the Veteran did not 
receive all of the required treatment and has permanent 
residuals.  The VA physician provided an opinion that it was less 
likely than not that any current back disability had its clinical 
onset during service or was related to any inservice disease, 
event or injury.  The examiner essentially based his decision on 
prior negative post-service VA examination which purportedly did 
not find that the Veteran's current condition to be related to 
the fall from the dump truck.  He further indicated that mo new 
conditions were found that could be related to the fall from the 
truck.  A review of the record; however, reflects only one prior 
VA examination pertaining to the low back which found no 
disability at that time.  The other VA examinations of record 
pertained specifically to other body systems/areas, such as the 
skin and hands and contained no examination or opinion with 
regard to the low back.  The Veteran now has back disability, so 
although it was not shown on a post-service examination after 
service, the current inquiry is whether the currently diagnosed 
back disability is related to the inservice injury.  The examiner 
did not provide an explanation that the post-service examination 
being negative was a basis for his opinion.  Therefore, since the 
opinion is essentially based on facts not presented in the claims 
file, the probative value is diminished.  See generally Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  In contrast, the private 
opinion referred to the pertinent inservice findings and provided 
rationale which is not inconsistent with the record or based on 
facts contradicted in the record.  The Board therefore affords 
that opinion the greater probative value.  

Accordingly, service connection is warranted for low back 
disability, currently diagnosed as spinal stenosis with chronic 
low back pain.  




Left Hip

The service treatment records did not reflect any complaints, 
findings, treatment, or diagnosis of a left hip disability.  The 
separation examination yielded normal findings.  Left hip 
disability was initially documented in the 1990s.  There is no 
probative evidence showing that the post-service diagnosis is 
etiologically related to any incident during service.  Thus, 
service connection on a direct basis is not warranted.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Rather, the matter at hand is whether the low back disability 
resulted in or has aggravated the left hip disability.  Again, 
there are two medical opinions of record.  As noted, the VA 
opinion has been afforded lessened probative value as noted 
above.  

In March 2009, a letter was received from the Veteran's private 
physician stating that the low back condition could have possibly 
led to his degenerative hip condition.  This opinion contained 
speculative language which generally is insufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
However, the Board must also take into consideration the 
Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr and Washington, the Court noted that a veteran 
is competent to testify to factual matters of which he had first-
hand knowledge and, citing its earlier decision in Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) 
(2009).

The Veteran has indicated that his low back disability resulted 
in hip problems; he limps.  The Veteran is competent to report 
these types of symptoms.  Layno, 38 C.F.R. § 3.159(a)(2).  See 
e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(involving a claim of service connection for paranoid 
schizophrenia where lay persons submitted statements attesting to 
observing a change in the veteran's behavior during and since 
service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The lack of corroboration does not, by itself render 
lay evidence incredible.  Buchanan v. Nicholson, 451 F.3d at 1337 
(Board must first "determine whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.").

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  In this case, there is a 
diagnosis by a physician and a medical opinion generally 
supporting the Veteran's assertions.  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board finds the Veteran's statements credible, particularly 
in light of the private examiner's statement.  The Board 
previously remanded this case for a more comprehensive VA 
opinion, which is, as noted above, of lesser probative value due 
to the inaccuracies therein.  Although the private opinion 
contained some equivocal language, coupled with the lay evidence, 
it places the overall evidence of record in relative equipoise as 
to the matter of whether the low back disorder is etiologically 
related to left hip arthritis.  Thus, the Board must apply the 
benefit-of- the-doubt rule rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, secondary service connection for degenerative 
arthritis of the left hip is warranted.


ORDER

Service connection for a low back disability, diagnosed as spinal 
stenosis and chronic low back pain, is granted.

Service connection for degenerative arthritis of the left hip as 
secondary to spinal stenosis and chronic low back pain is 
granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


